DETAILED ACTION
Claims 23 is currently amended.  Claims 11-22 and 26 are canceled.  A complete action on the merits of pending claims 1-10, 23-25, and 27-38 appears below.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1-7, 9-10, 23-25, and 27-38 are rejected under 35 U.S.C. 103 as being unpatentable over Lefebvre WO 9927863 (Lefebvre) in view of Bernabei et al US 20120029499 (Bernabei).
Regarding claims 1 and 2,  Lefebvre teaches an impingement, cooling apparatus (Pg. 3, In 17 -20) comprising: a housing having a window to be directed at a treatment area directed to target region of skin (Fig. 9 above skin 30); an optically transparent region on the window of the housing (Fig. 9 optical portion 31 includes one or more well-known laser-matched optical lens in an optical cavity for delivering laser beam 60 to the target skin region 30 (pg. 30 In 26 - 31) additionally the region below the lens where the laser is seen coming out of in Fig. 9) through which electromagnetic radiation (EMR) from a source (Fig. 8 laser 26 (pg. 30 In 17 - 18) can exit through the optically transparent region of the surface and be directed at the treatment area (Fig. 9 The hand-piece 27 may be coupled with laser system 26...for delivery of laser beam 60 to the target region of skin 30 (pg. 30 In 20)); and at least one opening on the surface of 

Lefebvre does not explicitly teach a window instead of a surface where the fluid exits.  
Bernabei, in an analogous apparatus, teaches a glass insulator 180’ that the fluid travels through to reach the skin surface (Fig. 3).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to substitute the holes in the housing to, as in Lefebvre, to have the holes in the transparent window, as in Bernabei.  It is seen to preform equally as well and produce the predictable result of transferring the fluid past the transparent region.
Regarding claim 3, Lefebvre teaches the apparatus of claim 1, Lefebvre further teaches wherein the fluid flow directed through the openings forms a plurality of fluid jets for impinging the treatment area (Fig. 9, one or more nozzles 33 for passing cooling spray 29 from tubes 25a to the target skin region 30 (pg. 30 In 33 ~ 34, pg. 31 In 1)).
Regarding claim 4, Lefebvre teaches the apparatus of claim 3. Lefebvre further teaches wherein the openings are positioned to permit the fluid jets to impinge on a portion of the treatment area irradiated by the EMR (Fig. 9; one or more nozzles 33 for passing cooling spray 29 from tubes 25a to the target skin region 30 (pg. 30 In 33 - 34, pg. 31 In 1); Examiner Note: Fig. 9 shows that cooling spray 29 delivered from nozzles 33 impinges on part of the treatment area 30 irradiated by the laser beam 60).
Regarding claim 5, Lefebvre teaches the apparatus of claim 3, Lefebvre further teaches wherein an exit velocity of the fluid jets is sufficient to minimize a thermal boundary layer formed on the treatment area (Fig. 22, high heat transfer; High heat transfer rates over a short time interval are achieved due to the high velocity of the jet on the surface producing a thin boundary layer.,.further from the center the velocities slow down and the boundary layer thickens (pg. 41 In 25 - 27 and In 33 - 34)).
Regarding claim 6, Lefebvre teaches the apparatus of claim 5, but does not explicitly teach wherein the exit velocity is between 20 meters per second and 200 meters per second.
One of ordinary skill in the art at the time of filing would know that the velocity of the fluid flow would be adjusted to produce the smallest thermal boundary layer in order to produce a higher rate of cooling on target area 30 by flow of cooling spray 29. Therefore it would have been obvious to one of ordinary skill in the art at the time of 
Regarding claim 7, Lefebvre teaches the apparatus of claim 1. Lefebvre further teaches wherein the opening includes an inlet and an outlet, the inlet and the outlet, having a constant diameter (Fig. 33, nozzles33 are shown to have a constant diameter between the inlet and outlet).
Regarding claim 9, Lefebvre teaches the apparatus of claim 1. Lefebvre further teaches wherein the fluid flow includes at least one of air, water, or combinations thereof (an air compressor 20 [provides] compressed airflow through a [...] tube 22 coiled into a large contained filled with ice water. Cooled air is released through end 25, preferably to a hand-piece 27 which is then released it to a target region of the skin 30 (pg. 29 In 32 - 35, pg. 30, In 1 - 3).
Regarding claim 10, Lefebvre teaches the apparatus of claim 9. Lefebvre further teaches wherein the fluid flow is airflow (an air compressor 20 [provides] compressed air flow through a [,..] tube 22 coiled into a large contained filled with ice water. Cooled air Is released through end 25, preferably to a band-piece 27 [.,.] which is then released it to a target region of the skin 30 (pg.29 In 32 - 35, pg. 30, In 1-3).
Regarding claim 23, Lefebvre teaches an impingement cooling apparatus (Pg. 3, In 17 — 20) comprising: a housing having a surface to be directed at a treatment area (Fig. 9, hand-piece 27 (pg. 30 In 26 - 27) directed to target region of skin 30 (pg. 30 In 20)); an electromagnetic radiation (EMR) source (Fig. 8 Iaser26 (pg. 30 In 17 - 18) 
Lefebvre does not explicitly teach a window instead of a surface where the fluid exits.  
Bernabei, in an analogous apparatus, teaches a glass insulator 180’ that the fluid travels through to reach the skin surface (Fig. 3).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to substitute the holes in the housing to, as in Lefebvre, to 
Regarding claim 24, Lefebvre teaches the apparatus of claim 23. Lefebvre further teaches wherein the gas flow directed through the at least one opening forms the plurality of impingement jets for impinging the treatment area (Pig, 9, one or more nozzles 33 for passing cooling spray 29 from tubes 25a to the target skin region 30 (pg. 30 In 33 - 34, pg. 31 In 1)),
Regarding claim 25, Lefebvre teaches the apparatus of claim 24, Lefebvre further teaches wherein the at least one opening are positioned to permit the the plurality of impingement jets to impinge on a portion of the treatment area irradiated by the EMR (Pig, 9; one or more nozzles 33 for passing cooling spray 29 from tubes 25a to the target skin region 30 (pg, 30 In 33 ~ 34, pg, 31 In 1); Examiner Note: Fig. 9 shows that cooling spray 29 delivered from nozzles 33 impinges on part of the treatment area 30 irradiated by the laser beam 60),
Regarding claim 27, Lefebvre teaches the apparatus of claim 23 but, does not explicitly teach wherein the exit velocity is between 20 meters per second and 200 meters per second to establish a stagnation region.
One of ordinary skill in the art at the time of filing would know that the velocity of the fluid flow would be adjusted to produce the smallest thermal boundary layer, which would then establish a stagnation region, in order to produce a higher rate of cooling on target area 30 by flow of cooling spray 29. Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to choose an optimal exit velocity of the 
Regarding claim 28, Lefebvre teaches the apparatus of claim 23, Lefebvre further teaches wherein the gas flow includes at least one of air, water, or combinations thereof (an air compressor 20 [provides] compressed airflow through a tube 22 coiled into a large contained filled with ice water. Cooled air is released through end 25, preferably to a hand-piece 27 [...] which is then released it to a target region of the skin 30 (pg. 29 In 32 - 35, pg. 30, in 1-3).
Regarding claim 29, Lefebvre teaches the apparatus of claim 28, Lefebvre further teaches wherein the gas flow is airflow (an air compressor 20 [provides] compressed airflow through a [...] tube 22 coiled into a large contained filled with ice water. Cooled air is released through end 25, preferably to a hand-piece 27 [...] which is then released it to a target region of the skin 30 (pg. 29 in 32 - 35, pg, 30, Ini — 3).
Regarding claim 30, Lefebvre teaches the apparatus of claim 29, Lefebvre further teaches wherein the airflow is at a temperature of 0 to 5°C (pg, 28, approximately 0 degree C air [is blown] on the skin surface (in 25 -26)).
Regarding claim 31, Lefebvre teaches the apparatus of claim 24. Lefebvre further teaches wherein the at least one opening is positioned to permit the plurality of impingement jets to impinge on a portion of the treatment adjacent to the area irradiated by the EMR (Fig. 9; one or more nozzles 33 for passing cooling spray 29 from tubes 25a to the target skin region 30 {pg. 30 In 33 - 34, pg. 31 In 1); Examiner Note: Fig. 9 
Regarding claim 32, Lefebvre teaches the apparatus of claim 23. Lefebvre further teaches wherein the gas flow can be directed to the treatment area at the exit velocity to sufficiently minimize the thermal BL across the treatment area and form a stagnation region on a surface of the treatment area. (Fig. 22, high heat transfer; High heat transfer rates over a short time interval are achieved due to the high velocity of the jet on the surface producing a thin boundary layer...further from the center the velocities slow down and the boundary layer thickens; Examiner Note: a stagnation region must be formed on the treatment area when the velocity of the jet on the surface produces a thin boundary layer (pg. 41 In 25 ~ 27 and In 33 - 34))
Regarding claim 33, Lefebvre teaches the apparatus of claim 3. Lefebvre further teaches wherein the plurality of fluid jets has an exit velocity sufficient to form a stagnation region on the treatment area (Fig. 22, reference character 'high heat transfer; High heat transfer rates over a short time interval are achieved due to the high velocity of the jet on the surface producing a thin boundary layer...further from the center the velocities slow down and the boundary layer thickens; Examiner Note: a stagnation region must be formed on the treatmentarea when the velocity of the jet on the surface produces a thin boundary layer (pg, 41 in 25 -27 and In 33-34)).
Regarding claim 34, Lefebvre teaches the apparatus of claim 5. Lefebvre further teaches wherein the minimized thermal boundary layer formed on the treatment area has a relatively higher surface heat transfer rate in comparison to that of a non-minimized boundary layer area (Fig. 22, reference character 'high heat transfer'; High 
Regarding claim 35, Lefebvre teaches the apparatus of claim 1. Lefebvre further teaches wherein the housing is spatially positioned from the treatment area (Fig. 9, hand-piece 27, reference character 'd'; the hand-piece 27 should be spaced a predetermined distance from the skin. Preferably this distance should not exceed 85 millimeters (pg. 31 in 2 - 3)),
Regarding claim 36, Lefebvre teaches an impingement cooling apparatus (Pg. 3, In 17 — 20) comprising: a housing having a surface situated adjacent to and directed at a treatment area (Fig. 9, hand-piece 27 (pg. 30 In 26 - 27) directed to target region of skin 30 (pg. 30 In 20)); an electromagnetic radiation (EMR) source (Fig. 8 Iaser26 (pg. 30 In 17 - 18) coupled to the housing (Fig. 9 The hand-piece 27 may be coupled with laser system 26...for delivery of laser beam 60 to the target region of skin 30 (pg. 30 In 20)); an optically transparent region on the surface of the housing through which EMR from the source can be directed through the optically transparent region of the surface on the treatment area (Fig. 9 optical portion 31 include some or more well-known laser-matched optical lens in an optical cavity for delivering laser beam 60 to the target skin region 30 (pg. 30 In 26 - 31) and the region below the lens); and an opening in the surface through which a fluid flow is directed at the treatment area to impinge on the 
Lefebvre does not explicitly teach a window instead of a surface where the fluid exits.  
Bernabei, in an analogous apparatus, teaches a glass insulator 180’ that the fluid travels through to reach the skin surface (Fig. 3).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to substitute the holes in the housing to, as in Lefebvre, to have the holes in the transparent window, as in Bernabei.  It is seen to preform equally as well and produce the predictable result of transferring the fluid past the transparent region.
Regarding claim 37, Lefebvre teaches the apparatus of claim 36. Lefebvre further teaches wherein the housing is spatially positioned from the treatment area (Fig. 9, hand-piece 27, reference character 'd'; the hand-piece 27 should be spaced a predetermined distance from the skin. Preferably this distance should not exceed 85 millimeters (pg. 31 In 2 - 3).
Regarding claim 38,.
Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Lefebvre and Bernabei as applied to claim 1 above, and further in view of Karni US 20060189976 (Karni).
Regarding claim 8, Lefebvre and Bernabei teaches the apparatus of claim 1, but does not teach wherein the opening includes an inlet and an outlet, the inlet having a larger diameter than the outlet to reduce a pressure drop across the opening.
However, Kami discloses a nozzle with an inlet having a larger diameter than the outlet to reduce a pressure drop across the opening (Fig. 4; Par. 138 Nozzle-electrode 6is dimensioned to have the inlet diameter much larger (i.e. 10-20 times.) than outlet diameter 14.
Therefore, it would have been obvious to one of ordinary skill in the art at. the effective filing date of the claimed invention to modify the apparatus with nozzles that spray cooling fluid as taught by Lefebvre with a nozzle inlet, having a larger diameter than the outlet to reduce a pressure drop across the opening as disclosed by Kami for the purpose of the fluid flow occupying the entire volume between the nozzle and the surface of the tissue (Kami: Par. 138).
Response to Arguments
Applicant's arguments filed 7/6/21 have been fully considered but they are not persuasive. The applicant argues that the combination of Lefebvre in view of Bernabei does not teach optically transparent.  The applicant further argues that the glass in Bernabei would not be transparent since it is an insulator.  The examiner disagrees with this assertion.  A person of ordinary skill in the art would realize that the glass for a laser omitting device would need to have transparency.  It is stated in pg. 30 In 26 - 31 of .  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        





/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794